PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JOHN WESLEY JONES,                    
              Petitioner-Appellant,
                v.
                                                No. 04-13
MARVIN POLK, Warden, Central
Prison,
             Respondent-Appellee.
                                      
           Appeal from the United States District Court
      for the Eastern District of North Carolina, at Raleigh.
               James C. Fox, Senior District Judge.
                      (CA-00-427-5-F-HC)

                     Argued: November 30, 2004

                      Decided: March 14, 2005

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Widener joined. Judge Michael wrote an opinion dis-
senting in part and concurring in part.


                            COUNSEL

ARGUED: Daniel Kanin Shatz, Durham, North Carolina, for Appel-
lant. Steven Franklin Bryant, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee. ON BRIEF: Jennifer Harjo, SMITH, SMITH &
HARJO, Wilmington, North Carolina, for Appellant. Roy Cooper,
2                            JONES v. POLK
Attorney General of North Carolina, Raleigh, North Carolina, for
Appellee.


                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   John Wesley Jones appeals from the dismissal of his petition for a
writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 (2000).
Although the district court denied Jones1 habeas relief, it granted a
certificate of appealability on his claim that the state trial court had
unconstitutionally excluded evidence of remorse at his sentencing
hearing. In addition, we granted a certificate of appealability on
Jones’ claim that his trial counsel labored under an actual conflict of
interest that affected his representation of Jones. Finding no basis for
habeas relief, we now affirm the dismissal of Jones’ habeas petition.

                                   I.

   In late July and August of 1990, Jones was tried in North Carolina
state court for the murder of his adult son, Charles "Little John"
Meadows. The parties do not dispute the underlying facts.

   On September 23, 1989, Meadows was walking along a rural route
in Jones County, North Carolina, with Joyce Hill, Nancy Hill, and
Nancy Hill’s child. At an intersection, they met Queen Jones, who
was in her car with her children, Marissa Jones and Thomas Jones;
her mother, Rena Jones; and her sister, Christine Jones. Queen Jones
was looking for Joyce Hill to ask if she would babysit Marissa and
Thomas. As Meadows and the Hills approached, Marissa, Thomas,
and Christine began to exit the car.

  Just then, Jones approached in his car. He passed through the inter-
section, turned his car around, and stopped on the side of the road.
    1
   A number of participants in this case have the surname Jones. For
clarity, we will refer to John Wesley Jones simply as "Jones" throughout;
we will refer to others using their first names.
                             JONES v. POLK                             3
Jones got out of the car and pulled a shotgun from the back seat.
Meadows, Christine, Marissa, and Thomas then clambered into the
back seat of Queen Jones’ car; Rena and Queen Jones remained in the
front seats. Jones approached the car, loading his gun. When he
reached the side of the car on which Meadows was sitting, he cocked
the gun and fired through the car door. He then reloaded the gun,
walked back to his car, and drove away. The shot hit Meadows in the
chest, killing him; some of the buckshot injured Marissa Jones.

    Louis Foy represented Jones in both the guilt and the penalty
phases of the trial. Foy concurrently represented prosecution witness
Joyce Hill in an unrelated domestic relations matter. At trial, Hill tes-
tified that after Jones shot Meadows, "he walked away like he shot
a dog," and Foy did not extensively cross-examine her. Foy had not
obtained a written waiver of any conflict of interest from Jones.
Indeed, Foy is not certain that he told Jones of the concurrent repre-
sentation.

   Upon consideration of all of the testimony, the jury convicted
Jones of first-degree murder, assault with a deadly weapon with intent
to kill inflicting serious injury, and discharging a firearm into occu-
pied property.

   In the penalty phase of the trial, the prosecution presented evidence
of two aggravating factors: (1) Jones had previously been convicted
of three felonies involving violence or the threat of violence, and (2)
in the commission of Meadows’ murder, he had knowingly created a
great risk of death to more than one person (Meadows and Marissa
Jones) by means of a weapon normally hazardous to the lives of more
than one person.

   Jones called eighteen witnesses to present evidence of mitigating
circumstances. His initial witness was Jasper Jones, the grandfather
of Marissa Jones. During Jasper Jones’ testimony, the following
exchange occurred:

    DEFENSE COUNSEL: Do you have an opinion as to
    whether John is sorry for what he did?

    JASPER JONES: That’s what he told me.
4                            JONES v. POLK
    PROSECUTOR: Objection.

    THE COURT: That motion to strike is allowed. Objection
    is sustained. Ladies and gentlemen of the jury, disregard the
    witnesses [sic] last statement.

    DEFENSE COUNSEL: No further questions.

Forensic psychiatrist Dr. Billy W. Royal, appearing as a defense wit-
ness, read to the jury a letter written by Jones to his wife. The State
objected on hearsay grounds. The court instructed the jury that it
could consider the contents of the letter only "as an explanation of the
basis" for Dr. Royal’s opinion and not as substantive evidence. Dr.
Royal then read Jones’ letter: "I have always loved you very special
as I have done Little John, but as life itself can be a mistake, I just
made a great one. I know what Little John ‘brother’ meant to you."
Jones did not attempt to introduce further evidence of remorse.

   In his closing argument, the prosecutor referred to Jones’ alleged
lack of remorse, arguing that Jones neither cried nor attempted to help
Meadows after the shooting. The prosecutor emphasized that the jury
could not consider the letter from Jones that Dr. Royal read into the
record as substantive evidence. And he reminded the jury that,
although in his allocution Jones "may get up and tell you how sorry
he is or how it has affected his name and himself and how I did not
mean to do it," those statements would not be evidence.

   At the close of the evidence, the court instructed the jury as to
aggravating and mitigating circumstances and the jury deliberated for
four hours without reaching a verdict before retiring for the day. The
following day, after asking the court how many years constituted a
life sentence and being told it could not consider such a matter, the
jury informed the court that it could not reach a unanimous decision.
The court then gave the jury an Allen charge. See Allen v. United
States, 164 U.S. 492, 501-02 (1896).

   That afternoon, the jury returned a unanimous recommendation
that Jones be sentenced to death. The jury found both of the aggravat-
ing factors urged by the prosecution; it also found that seven of the
                             JONES v. POLK                             5
eighteen factors presented by the defense had mitigating value. In
response to the "catch-all" provision, under which the jury could have
considered evidence of Jones’ remorse (because remorse was not one
of the seventeen specific mitigating factors), the jury indicated that no
other circumstances arose from the evidence that one or more jurors
deemed to have mitigating value. The court accepted the recommen-
dation, and sentenced Jones to death.

   Jones appealed, asserting in relevant part that the trial court erred
at the sentencing hearing by excluding Jasper Jones’ testimony that
Jones had expressed remorse about the murder. The Supreme Court
of North Carolina, relying inter alia on Eddings v. Oklahoma, 455
U.S. 104 (1982), and Lockett v. Ohio, 438 U.S. 586 (1978), held that
the exclusion was error. See State v. Jones, 451 S.E.2d 826, 847 (N.C.
1994). However, the court found that the error was "harmless beyond
a reasonable doubt" "[i]n light of the . . . facts and the circumstances
of the case as a whole," including the fact that "another witness" had
read to the jury the letter from Jones to his wife "suggesting remorse
and regret." Id. at 848.

   After the Supreme Court of the United States denied Jones’ petition
for certiorari, Jones v. North Carolina, 515 U.S. 1169 (1995), and his
subsequent petition for rehearing, Jones v. North Carolina, 515 U.S.
1183 (1995), Jones filed a Motion for Appropriate Relief (MAR) in
state court. In the MAR he asserted, among other things, ineffective
assistance of counsel because Foy failed to effectively cross-examine
prosecution witness Joyce Hill, whom Foy was concurrently repre-
senting in an unrelated divorce action.

   In support of his motion, Jones attached an affidavit from Foy, stat-
ing in relevant part:

    During the time leading up to Mr. Jones’ trial, I felt that my
    representation of Ms. Hill would be to Mr. Jones’ advantage
    in that it gave me the opportunity to discuss with Ms. Hill
    the events which she had witnessed. I thought this would
    enable me to be better prepared to cross examine Ms. Hill
    and bring out evidence favorable to Mr. Jones. I was
    shocked when Ms. Hill, on direct examination, testified that
    Mr. Jones walked away from the shooting looking as if he
6                             JONES v. POLK
        had just shot a dog. This was so unexpected, based on my
        conversations with Ms. Hill that I was completely taken
        aback. I became leery of anything that Ms. Hill might have
        to say. This affected the scope of my cross examination of
        Ms. Hill.

   The MAR court denied the motion and refused to order an eviden-
tiary hearing on any of his claims. Regarding Foy’s asserted conflict
of interest, the court found that Jones had "failed to produce any
information favorable to [him] within the knowledge of Ms. Hill
which should have been elicited" by Foy in cross-examination, and
that Jones had failed to show that "Foy represented an interest which
actually conflicted with that of [Jones]."2

                                   II.

   On June 29, 2000, Jones filed a petition for a writ of habeas corpus
in federal court. He argued that, as the state supreme court found, the
trial court erred in preventing Jasper Jones from testifying about
Jones’ remorse, but that the state supreme court’s ruling that the error
was harmless constituted an unreasonable application of Chapman v.
California, 386 U.S. 18 (1967). Jones also asserted that his trial coun-
sel had an actual conflict of interest that hindered his performance,
and that the MAR court’s adjudication of this claim was an unreason-
able application of Cuyler v. Sullivan, 446 U.S. 335 (1980), and
Strickland v. Washington, 466 U.S. 668 (1984).

   The district court dismissed the petition and denied the request for
an evidentiary hearing. The district court concluded, contrary to the
Supreme Court of North Carolina, that the state trial court had not
erred in excluding Jasper Jones’ statement. The district court also
    2
   Upon consideration of Jones’ petition for a writ of certiorari to the
MAR court, the Supreme Court of North Carolina remanded the case for
an evidentiary hearing on Jones’ claim that he had not voluntarily waived
his right to testify. The MAR court held an evidentiary hearing on the
issue. Jones subsequently filed a motion to amend his MAR based on
evidence adduced at the evidentiary hearing. The court denied both the
motion to amend and the claim presented to it. The Supreme Court of
North Carolina denied Jones’ subsequent petition for a writ of certiorari.
                             JONES v. POLK                              7
found Jones’ conflict of interest claim unavailing because Jones had
"failed to demonstrate an actual conflict." Analyzing the claim as one
of ineffective assistance of counsel under Strickland, the court found
that Jones had failed to establish prejudice due to the ineffective assis-
tance. The district court refused Jones’ request for an evidentiary
hearing on this claim.

   However, the district court granted a certificate of appealability on
Jones’ claim that the state court improperly excluded evidence of
remorse. This court granted a certificate of appealability on Jones’
conflict of interest claim. The Antiterrorism and Effective Death Pen-
alty Act of 1996 ("AEDPA") tightly circumscribes our review of both
of these claims. That statute provides that:

     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State court
     shall not be granted with respect to any claim that was adju-
     dicated on the merits in State court proceedings unless the
     adjudication of the claim—

     (1) resulted in a decision that was contrary to, or involved
     an unreasonable application of, clearly established Federal
     law, as determined by the Supreme Court of the United
     States; or

     (2) resulted in a decision that was based on an unreason-
     able determination of the facts in light of the evidence pre-
     sented in the State court proceeding.

28 U.S.C. § 2254(d).

  With these facts and AEDPA’s stringent standard of review in
mind, we consider Jones’ contentions.

                                   III.

   First, Jones argues that the state trial court committed constitutional
error in excluding evidence of remorse from his sentencing hearing
and that this error was not harmless.
8                            JONES v. POLK
                                   A.

   We agree with the Supreme Court of North Carolina that the state
trial court erred in excluding Jasper Jones’ testimony. Lockett,
Eddings, and Skipper v. South Carolina, 476 U.S. 1 (1986), require
this conclusion.

   In Lockett, the trial judge sentenced the defendant to death under
a statute that provided for imposition of the death penalty unless the
sentencer found, by a preponderance of the evidence, the existence of
at least one of three enumerated mitigating factors. Lockett, 438 U.S.
at 593-94. Lockett argued her sentence was unconstitutional because
the state statute prohibited the sentencer from considering other rele-
vant mitigating factors. Id. at 602. The Supreme Court agreed, hold-
ing that, in capital cases, "the Eighth and Fourteenth Amendments
require that the sentencer . . . not be precluded from considering, as
a mitigating factor, any aspect of a defendant’s character or record
and any of the circumstances of the offense that the defendant prof-
fers as a basis for a sentence less than death." Id. at 604.

   In Eddings, the Supreme Court reaffirmed and extended this rule.
The trial judge had refused to consider mitigating evidence of a con-
victed murderer’s unhappy and violent upbringing. The Court held,
"Just as the State may not by statute preclude the sentencer from con-
sidering any mitigating factor, neither may the sentencer refuse to
consider, as a matter of law, any relevant mitigating evidence."
Eddings, 455 U.S. at 113-14. Indeed, the Court likened the situation
to one, similar to that at hand, in which "the trial judge had instructed
a jury to disregard the mitigating evidence . . . proffered on [the
defendant’s] behalf," emphasizing that the sentencer may not give rel-
evant mitigating evidence "no weight by excluding [it] from . . . con-
sideration." Id. at 114-15.

   More recently, in Skipper, the trial court permitted the defendant
to introduce evidence at his capital sentencing hearing of mitigating
factors, such as his difficult upbringing, but excluded as irrelevant
evidence of the defendant’s good behavior during the seven-and-one-
half months he was in jail awaiting trial. Skipper, 476 U.S. at 2-3.
Determining that the evidence of good behavior was, indeed, relevant,
the Supreme Court held that the exclusion "impeded the sentencing
                             JONES v. POLK                              9
jury’s ability to carry out its task of considering all relevant facets of
the character and record of the individual offender," and required
reversal of the death sentence. Id. at 8-9.

   The "central requirement" of Lockett and its ensuing line of cases
is that "a State may not cut off in an absolute manner the presentation
of mitigating evidence, either by statute or judicial instruction, or by
limiting the inquiries to which it is relevant so severely that the evi-
dence could never be part of the sentencing decision at all." Johnson
v. Texas, 509 U.S. 350, 362 (1993) (internal quotation marks and cita-
tion omitted). Nor may a court apply hearsay rules "mechanistically
to defeat the ends of justice" at a capital sentencing. Green v. Geor-
gia, 442 U.S. 95, 97 (1979) (internal quotation marks and citation
omitted).

   The state trial court failed to follow this "central requirement" in
the case at hand. When Jasper Jones attempted to testify that, before
trial, Jones had expressed remorse for his actions, the trial court sus-
tained the State’s hearsay objection. At oral argument before us, the
State conceded that in doing so, the trial court excluded relevant,
admissible mitigating evidence.

   That concession is well-taken. The Supreme Court recently reas-
serted that, when considering mitigating evidence in capital cases, a
court must define relevance in "the most expansive terms"; evidence
is relevant "if the sentencer could reasonably find that it warrants a
sentence less than death." Tennard v. Dretke, 124 S. Ct. 2562, 2570
(2004) (internal quotation marks and citation omitted). In excluding
Jasper Jones’ testimony, the trial court precluded the jury from con-
sidering relevant, admissible evidence of Jones’ remorse in contra-
vention of the "central requirement" of Lockett and its progeny.
Accordingly, we must determine whether the error entitles Jones to
habeas relief.

                                   B.

   The Supreme Court of North Carolina believed this error to be
harmless because the jury had the benefit of other evidence of Jones’
remorse, that is, Jones’ letter to his wife, which Dr. Royal read to the
jury. Jones, 451 S.E.2d at 848. However, the state trial court specifi-
10                            JONES v. POLK
cally instructed the jury that it could not consider the letter as substan-
tive evidence. The law assumes that, except in extraordinary
circumstances, jurors follow a court’s instructions. See, e.g., Richard-
son v. Marsh, 481 U.S. 200, 206 (1987). Thus, we must conclude that
in excluding Jasper Jones’ testimony, the trial court excluded the only
substantive evidence of remorse. Accordingly, the rationale for the
state court’s harmlessness ruling fails.

   We cannot disturb the state’s harmlessness ruling, however, unless
the conclusion that the error was harmless — as opposed to the ratio-
nale for that conclusion — constituted an unreasonable application of
Chapman. We must decide whether it was unreasonable for the state
supreme court to determine that the State had "prove[d] beyond a rea-
sonable doubt that the [exclusion of the evidence] did not contribute
to the [sentencing recommendation]." Chapman, 386 U.S. at 24. Put
another way, we must decide whether the state court unreasonably
determined that the sentencing recommendation "actually rendered in
this trial was surely unattributable to the error." Sullivan v. Louisiana,
508 U.S. 275, 279 (1993) (emphasis omitted).

   In this case, we think that the state supreme court did rule unrea-
sonably that the exclusion of the evidence was harmless beyond a rea-
sonable doubt. By erroneously excluding Jasper Jones’ evidence of
remorse, the trial court removed from the jury’s consideration all evi-
dence of remorse, an important mitigating factor. See Atkins v. Vir-
ginia, 536 U.S. 304, 320-21 (2002) (noting that one reason for a
"categorical rule making [mentally retarded] offenders ineligible for
the death penalty" is that "their demeanor may create an unwarranted
impression of lack of remorse for their crimes"); Riggins v. Nevada,
504 U.S. 127, 144 (1992) ("In a capital sentencing proceeding, assess-
ments of character and remorse may carry great weight and, perhaps,
be determinative of whether the offender lives or dies.") (Kennedy, J.,
concurring).

   Furthermore, the State emphasized the lack of remorse in its clos-
ing argument. And the jury found the question of whether to impose
the death penalty so close that it had difficulty reaching its recom-
mendation: at one point, the jury foreman informed the judge that the
jurors were "beating [their] head[s] against the wall," and the jury
required an Allen charge before it reached its recommendation. Given
                              JONES v. POLK                              11
the actual conduct of the sentencing proceeding, including the utter
elimination of potentially important remorse evidence from the capital
sentencing hearing, it was unreasonable for the state court to deter-
mine that the jury’s recommendation of the death sentence was
"surely unattributable" to the exclusion of the remorse evidence. Sulli-
van, 508 U.S. at 279.

   Having found that the Supreme Court of North Carolina unreason-
ably applied Chapman, we review Jones’ claim de novo. Rose v. Lee,
252 F.3d 676, 689-90 (4th Cir. 2001); Aleman v. Sternes, 320 F.3d
687, 690-91 (7th Cir. 2003); cf. Medina v. Hornung, 386 F.3d 872,
877-78 (9th Cir. 2004) (holding that "even if the state court’s decision
was contrary to, or an unreasonable application of, clearly established
federal law, habeas relief may still be denied absent a showing of
prejudice"); Saiz v. Burnett, 296 F.3d 1008, 1012 (10th Cir. 2002)
(same).3 As mentioned earlier, we agree that the trial court erred in
excluding Jones’ sole evidence of remorse. However, we cannot grant
Jones a writ of habeas corpus unless the error was not harmless, and,
on collateral review, we must apply a more stringent harmless error
standard than the Chapman standard. See Fullwood v. Lee, 290 F.3d
663, 679 (4th Cir. 2002). The Supreme Court applied this heightened
standard, derived from Kotteakos v. United States, 328 U.S. 750
(1946), to federal habeas cases in Brecht v. Abrahamson, 507 U.S.
619 (1993), and clarified it in O’Neal v. McAninch, 513 U.S. 432
(1995). Under this standard, the habeas petitioner will be entitled to
relief only if a habeas court is "in grave doubt about whether a trial
error of federal law had substantial and injurious effect or influence
in determining the jury’s verdict." O’Neal, 513 U.S. at 436 (internal
quotation marks and citation omitted). The proper inquiry is not
"merely whether there was enough to support the result, apart from
the phase affected by the error. It is rather, even so, whether the error
itself had substantial influence. If so, or if one is left in grave doubt,
the conviction cannot stand." Kotteakos, 328 U.S. at 765.
  3
    We note that the Second Circuit, in contrast, has held that once a peti-
tioner has shown that the state court decision upholding his conviction
is contrary to, or an unreasonable application of, Supreme Court prece-
dent, such as Chapman, the petitioner is entitled to a writ of habeas cor-
pus without also having to withstand de novo review of his claim.
Zappulla v. New York, 391 F.3d 462, 467, 475 (2d Cir. 2004).
12                           JONES v. POLK
   This is a more demanding standard than that set forth in Chapman,
and is born of respect for the finality of state court convictions "that
have survived direct review," and concerns of comity, federalism, and
the relitigation of claims on collateral review. See Brecht, 507 U.S.
at 635. In analyzing whether error is harmless under this standard, we
must look to "the impact of the thing done wrong . . . in the total set-
ting." Kotteakos, 328 U.S. at 764. Applying this standard, we cannot
say that the exclusion of Jasper Jones’ testimony that Jones expressed
remorse had the "substantial and injurious effect" necessary for a fed-
eral court to grant habeas relief.

   As outlined above, the sentencing jury unanimously found both of
the aggravating factors urged by the State: that, in the commission of
Meadows’ murder, Jones had knowingly created a great risk of death
to more than one person by means of a weapon normally hazardous
to the lives of more than one person, and that he had previously been
convicted of a felony involving violence or the threat of violence. The
evidence presented at the guilt phase of the trial regarding the facial
injuries sustained by six-year-old Marissa Jones from the shooting of
Meadows certainly established the first factor beyond dispute.

   Moreover, the State presented evidence of three brutal crimes that
Jones had previously been convicted of committing. Johnnie Jones
testified that in April 1973, he and Jones had a fistfight, after which
Johnnie Jones left the scene and went to his brother’s house. As John-
nie Jones and his brother were leaving the house, Jones shot Johnnie
Jones in the right knee with a semi-automatic twenty gauge shotgun;
Jones then shot Johnnie Jones in the left knee; Jones then approached,
put the shotgun in Johnnie Jones’ face, and pulled the trigger again,
but the gun jammed. As a result, Johnnie Jones lost his left leg and
sustained nerve damage to his right, resulting in his inability to per-
form his job as a truck driver. Jeffrey Fitzgerald testified that on Sep-
tember 4, 1977, Jones and an associate used a gun to rob the
convenience store where Fitzgerald worked. Herman Jones testified
that on September 5, 1977, Jones shot him in the shoulder without
provocation. Jones pled guilty to all three of these crimes.

   Jones attempted to counterbalance this substantial aggravating evi-
dence by presenting mitigating evidence from various friends, rela-
tives, some-time colleagues, and a forensic psychiatrist. They testified
                             JONES v. POLK                           13
that Jones volunteered in the community, both by participating in a
Head Start program and by using his masonry and automotive repair
skills to help others; that he was a good worker and had done well in
school; that he provided for his family; that he drank excessively, and
when he drank, his personality changed; and that he was drunk on the
night of the murder. Dr. Royal testified that Jones was an alcoholic
with chronic hypertension and that he displayed signs of paranoia;
that he needed treatment for these conditions; and that he was intoxi-
cated, under mental and emotional stress, and unable to conform his
conduct to that of a normal person when he killed Meadows.

   At least one member of the jury credited some of this evidence, and
the jury found that Jones had established seven of eighteen mitigating
circumstances: that the murder was committed while Jones was under
the influence of mental or emotional disturbance; that he supported
his family and his wife could spend her money as she wanted; that he
worked all of his adult life, except while he was incarcerated; that, at
the time of the murder, he needed treatment for alcoholism and/or
emotional disturbance; that he had played a prominent role in assist-
ing with a Head Start program; that he had built fireplaces for four
community residents; and that he carried firewood during the winter
for an acquaintance’s household. However, the jury also determined
that these mitigating factors did not outweigh the aggravating factors
counseling them to sentence Jones to death.

   We cannot hold that the omission of Jasper Jones’ evidence from
this hearing had a substantial and injurious effect on the outcome of
the sentencing proceedings. We know only that Jasper Jones would
have testified that Jones told him that he was sorry for what he did.
Defense counsel made no other proffer as to what Jasper Jones’ testi-
mony would have been. Given the strength of the aggravating evi-
dence — testimony from the victims of Jones’ former crimes, Jones’
guilty pleas to those crimes, and testimony that the jury had clearly
credited at the guilt phase of the trial showing that Jones had put
young Marissa Jones in danger when he shot the gun into the back of
the car to kill Meadows — and the relative weakness of the excluded
evidence of remorse, we are not in grave doubt that its omission had
any substantial effect on the outcome of the sentencing proceedings.
14                           JONES v. POLK
                                  IV.

   Jones’ remaining habeas claim involves his attorney’s alleged con-
flict of interest. Jones maintains that his trial counsel, Louis Foy,
operated under an unconstitutional conflict of interest by representing
a prosecution witness, Joyce Hill, in an unrelated matter while he rep-
resented Jones. Jones asserts that, because of this conflict, Foy did not
vigorously cross-examine Hill during the guilt phase of Jones’ trial,
entitling him to habeas relief under Cuyler. Alternatively, he asserts
that he is, at the very least, entitled to an evidentiary hearing on this
claim.

                                   A.

   Under Cuyler, prejudice is presumed, and a petitioner is entitled to
relief, if he shows that his counsel labored (1) under an actual conflict
of interest that (2) adversely affected the representation. 446 U.S. at
350; see also Mickens v. Taylor, 535 U.S. 162, 166, 171 (2002);
Strickland, 466 U.S. at 692. To demonstrate an actual conflict, a peti-
tioner "must show that [his] interests ‘diverge[d] [from his attorney’s]
with respect to a material factual or legal issue or to a course of
action.’" Gilbert v. Moore, 134 F.3d 642, 652 (4th Cir. 1998) (en
banc) (quoting Cuyler, 446 U.S. at 356 n.3 (Marshall, J., concurring
in part and dissenting in part)) (second alteration in original). Even if
a petitioner establishes an actual conflict, he cannot succeed on his
claim unless he also can show that the conflict adversely affected the
attorney’s representation, such as when an attorney takes action for
one client that is necessarily adverse to another, or when an attorney
fails to take action for one client for fear of injuring another. Id.

   Analysis of claims of actual conflicts of interest frequently do not
proceed in two distinct steps; rather "[t]he two requirements . . . are
often intertwined." United States v. Tatum, 943 F.2d 370, 375 (4th
Cir. 1991); see also Mickens, 535 U.S. at 171 (stating that an "actual
conflict of interest" means "a conflict that affected counsel’s perfor-
mance — as opposed to a mere theoretical division of loyalties"). So
it was here. Without examining the first and second requirements sep-
arately, the MAR court simply found that Jones had "failed to show"
that Foy’s representation of Joyce Hill in an unrelated domestic rela-
tions matter "actually conflicted with that of" Jones. The court
                              JONES v. POLK                             15
pointed out that there was no evidence that Hill had previously said
something to Foy with which Foy could have impeached her and that
the existence of such inconsistent statements was unlikely because
Hill’s testimony was fully consistent with Queen Jones’ testimony.4
We do not believe that in so finding the MAR court unreasonably
determined the facts, or unreasonably applied or acted contrary to
Cuyler.

   Jones does offer persuasive arguments that Foy’s concurrent repre-
sentation of Jones and Hill constituted an "actual conflict," satisfying
the first prong of Cuyler. But even if we assume, without deciding,
that Foy operated under an actual conflict, Jones is not entitled to
relief because he has failed to show that Foy’s representation of Hill
affected Foy’s performance during Jones’ trial.

   Jones maintains that Foy’s affidavit "impl[ies]" that Hill made
statements to Foy prior to trial that were "inconsistent" with her trial
testimony; that Foy did not cross-examine Hill about her "inconsis-
tent" statements; and that Foy’s surprise at Hill’s "inconsistent" testi-
mony affected the scope of his cross-examination. Brief of Petitioner
at 39. However, Foy’s affidavit does not actually state that Hill’s trial
testimony was inconsistent with her pretrial comments to Foy about
the case. Rather, it notes only that, based on his prior conversations
with Hill, Foy was "completely taken aback" by Hill’s trial testimony,
which was "so unexpected." At most, Jones has demonstrated that
Foy had not previously heard Hill say that Jones had "walked away
like he shot a dog" or something similar. This simply does not estab-
lish, as Jones claims, that Foy was privy to information with which
he could have impeached Hill.

   Jones’ only other evidence that the dual representation adversely
affected Foy’s representation of Jones is the length of Foy’s cross-
examination of Hill. He points out that Foy’s cross-examination of
Hill consists of less than six pages of trial transcript. However, Foy’s
  4
   The MAR court then proceeded to analyze the claim as one of inef-
fective assistance of counsel under Strickland and found that Jones had
not met "either the prejudice component or the performance component"
of Strickland. Jones does not contend before this court that he is entitled
to relief under Strickland.
16                           JONES v. POLK
co-counsel conducted the cross-examination of Queen Jones, who
was also an eyewitness to the shooting and testified to essentially the
same facts as Hill did, and that cross-examination consists of less than
three pages of trial transcript. Thus, to the extent that Jones suggests
that the length of Foy’s cross-examination is evidence of his conflict
of interest, we are unconvinced.

   Moreover, Foy has stated under oath that he abbreviated his cross-
examination of Hill for strategic reasons that, in his estimation, were
in Jones’ best interest. He explains that he limited his questioning of
Hill because her testimony that Jones "walked away like he shot a
dog" made Foy "leery" of what Hill might say on cross-examination.
This explanation of trial strategy undermines Jones’ claim that it was
Foy’s representation of Hill that caused him to limit his cross-
examination of her. Rather, Foy’s choice to limit his cross-
examination seems to have been motivated by a desire to stanch the
flow of testimony by Hill that damaged Jones.5 And Jones has prof-
fered no evidence that Foy failed to impeach Hill for fear of injuring
her interests or Foy’s own interests.

   Certainly, there is no question that this concurrent representation
was exceedingly ill-advised. But the notion that Foy’s solicitude for
Hill caused him to limit his cross-examination is contradicted by
Foy’s own affidavit, the only evidence offered by Jones in support of
his claim. Thus, Jones has not demonstrated that the MAR court’s
denial of his conflict of interest claim constituted an unreasonable
determination of the facts or a decision contrary to, or involving an
unreasonable application of, Supreme Court precedent.

                                   B.

  Jones also challenges the district court’s denial of his request for
an evidentiary hearing on his conflict of interest claim. We review the
  5
   In fact, the length and content of Foy’s cross-examination of Hill does
not seem unreasonable given that, moments before, in her direct exami-
nation, she had given extremely graphic and emotional testimony about
the details of the crime. She had been reduced to tears, leading Foy to
ask the court for a recess so that she could collect herself.
                              JONES v. POLK                              17
denial for an abuse of discretion. Hill v. Ozmint, 339 F.3d 187, 193
(4th Cir. 2003).

  To obtain an evidentiary hearing, a habeas petitioner must establish
one of six factors outlined by the Supreme Court in Townsend v. Sain,
372 U.S. 293 (1963):

     (1) the merits of the factual dispute were not resolved in the
     state hearing; (2) the state factual determination is not fairly
     supported by the record as a whole; (3) the fact-finding pro-
     cedure employed by the state court was not adequate to
     afford a full and fair hearing; (4) there is a substantial alle-
     gation of newly discovered evidence; (5) the material facts
     were not adequately developed at the state-court hearing; or
     (6) for any reason it appears that the state trier of fact did
     not afford the habeas applicant a full and fair fact hearing.

Fulwood, 290 F.3d at 681 & n.7. Even if one of these criteria is met,
a federal habeas court "is permitted to hold [an evidentiary] hearing
only if the petitioner alleges additional facts that, if true, would entitle
him to relief." Id. at 681 (internal quotation marks and citation omit-
ted). Thus, an evidentiary hearing is an instrument to test the truth of
facts already alleged in the habeas petition. See, e.g., Zettlemoyer v.
Fulcomer, 923 F.2d 284, 291 (3d Cir. 1991) ("First, we must deter-
mine whether the petitioner has alleged facts that, if proved, would
entitle him to relief. If so, we must then decide whether an evidentiary
hearing is necessary to establish the truth of those allegations.").

   While Jones’ allegations follow the general contours of a conflict
of interest claim, he has not met his burden of alleging facts that, if
true, would demonstrate that Foy’s representation of Hill adversely
affected Foy’s representation of Jones. Rather, he provides factual
support only for his allegation that Foy thought that his representation
of Hill would benefit Jones because it gave Foy an opportunity to talk
to Hill about the case prior to trial and that Foy was shocked and sur-
prised by Hill’s trial testimony and therefore constrained his cross-
examination. These facts, if true, establish merely that Foy’s represen-
tation of Hill gave Foy an opportunity to speak with Hill about Jones’
case and that these pre-trial conversations were the basis for Foy’s
surprise at Hill’s trial testimony. They do not establish that Hill’s trial
18                            JONES v. POLK
testimony was inconsistent with prior statements she had made to
Foy, with which he could have impeached her. The alleged facts also
fail to show that Foy’s representation of and concern for Hill were the
reason he did not cross-examine her more rigorously.

   Indeed, Jones admits that the factual allegations of his claim are
"undeveloped." Reply Brief at 23. Nonetheless, he does not seek to
develop them by deposing Foy or conducting other discovery. Rather,
he contends that the allegations outlined above "are sufficient to sup-
port a reasonable inference that more specific factual detail concern-
ing Ms. Hill’s inconsistent statements to Foy exists and could be
brought out at an evidentiary hearing." Id. at 22-23. However, absent
factual allegations — not mere inferences — that Hill had made
inconsistent statements to Foy with which he could have impeached
her, Jones is not entitled to an evidentiary hearing because, without
such allegations, he has failed to assert facts that, if true, would entitle
him to relief.6
   6
     We do not require direct factual support for each allegation a peti-
tioner wishes to prove at a hearing. Cf. post at 24-25. Rather, we hold
only that to obtain an evidentiary hearing, the petitioner must rely on
more than merely plausible inferences that there is a factual basis for his
claim for relief. Contrary to the dissent’s suggestion, the cases on which
it relies have granted evidentiary hearings only when the petitioner has
made such a showing. See Hall v. United States, 371 F.3d 969, 972-73
(7th Cir. 2004) (petitioner provided evidence that before trial his counsel
told the government, but not the petitioner himself, that during counsel’s
representation of a potential prosecution witness, he had learned informa-
tion pertaining to the petitioner’s offense, which created an "obvious
conflict" if the witness testified, and that the lawyer subsequently urged
petitioner to plead guilty to avoid this testimony); Siripongs v. Calderon,
35 F.3d 1308, 1312-13 (9th Cir. 1994) (petitioner provided detailed
expert affidavits and the deposition of trial counsel admitting that,
although he believed petitioner had not acted alone and trial evidence
indicated others took part in the crime, he had been "distracted" during
the trial and had failed to investigate the possibility of accomplice
involvement); Porter v. Wainwright, 805 F.2d 930, 933 (11th Cir. 1986)
(petitioner "proffered a number of exhibits," including affidavits from
fact and expert witnesses, of mitigating evidence that counsel "could
have, but failed to present" at his capital sentencing hearing). Other
courts require even more. See, e.g., Galbraith v. United States, 313 F.3d
1001, 1009 (7th Cir. 2002) ("[I]n order for a hearing to be granted, the
petition must be accompanied by a detailed and specific affidavit which
shows that the petitioner had actual proof of the allegations beyond mere
unsupported assertions.") (internal quotation marks and citation omitted).
                             JONES v. POLK                            19
   Jones presents only conclusory and speculative allegations as sup-
port for his request for an evidentiary hearing. Such allegations do not
trigger the right to a hearing. For example, in Enoch v. Gramley, 70
F.3d 1490, 1495-98 (7th Cir. 1995), the petitioner claimed that his
attorney’s prior unrelated representation of Proctor, a key prosecution
witness, created an actual conflict of interest that affected the repre-
sentation. Enoch charged that his attorney faced "divided loyalties in
cross-examining Proctor" because the attorney had to protect Proc-
tor’s privileged communications and because the attorney had an
interest in representing Proctor in future matters. Id. at 1497. The Sev-
enth Circuit found that these allegations were "no more than conclu-
sions and speculation" and did not entitle Enoch to an evidentiary
hearing. Id. at 1498-99. Here, Jones has made similarly speculative
and vague allegations. He must do more to obtain an evidentiary hear-
ing on a habeas claim in federal court.

  Thus, the district court did not abuse its discretion in refusing to
conduct an evidentiary hearing.

                                   V.

  For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.

MICHAEL, Circuit Judge, dissenting in part and concurring in part:

   John Wesley Jones is entitled to an evidentiary hearing to pursue
his claim that when he was tried and sentenced to death for murder,
his lawyer, who was also representing a key prosecution witness, had
a conflict of interest that adversely affected his defense. The witness
testified that when Jones killed his son with a shotgun blast, "[h]e
walked away like he shot a dog." J.A. 20. This unchallenged state-
ment told the jury that Jones was cold-blooded, heartless, and without
feeling. It was powerful testimony in a case where the prosecution
was seeking the death penalty based in part on the argument that
Jones showed no remorse. Jones’s lawyer did nothing to impeach this
witness (his client in an unrelated case), even though there is a rea-
sonable inference that she made statements helpful to Jones in her
20                           JONES v. POLK
pretrial conversations with the shared lawyer. There is a decent
chance, I believe, that Jones can prove — if he is granted an evidenti-
ary hearing — that his lawyer pulled his punches in cross-examining
the witness due to the conflict of interest. With such a showing, Jones
could establish his ineffective assistance of counsel claim and obtain
a writ of habeas corpus. Because the majority denies Jones the evi-
dentiary hearing, and I would grant it, I respectfully dissent from part
IV of the court’s opinion. I otherwise concur.

                                   I.

   When John Wesley Jones was tried for murder in North Carolina
state court, his lead lawyer, Louis Foy, was also representing a key
prosecution witness, Joyce Hill, in her unrelated divorce case. Foy,
who was court appointed, did not inform Jones of the conflict. In an
affidavit filed in connection with Jones’s motion for appropriate relief
(MAR) in state court, Foy said that he "felt that [his] representation
of Ms. Hill would be to Mr. Jones’ advantage in that it gave [Foy] the
opportunity to discuss with Ms. Hill the events which she had wit-
nessed." J.A. 417. This, Foy thought, "would enable [him] to be better
prepared to cross examine Ms. Hill and bring out evidence favorable
to Mr. Jones." Id. (emphasis added). Things did not turn out that way.
As noted above, Hill testified on direct examination that after Jones
killed the victim, "[h]e walked away like he shot a dog." J.A. 20. This
testimony "shocked" Foy because it was "so unexpected, based on
[his prior] conversations with Ms. Hill." J.A. 417-18. According to
Foy, Hill’s damaging and unexpected testimony about Jones’s demea-
nor made him leery, and he limited the scope of his cross-
examination. He made no attempt to impeach Hill — who was also
his client — by cross-examining her about her prior statements that
might have been favorable to Jones.

   In his state MAR Jones alleged ineffective assistance of counsel on
the ground that "Foy had a serious conflict of interest in representing
both John Wesley Jones and Ms. Hill and then in attempting to cross-
examine Ms. Hill." J.A. 408. The MAR court denied Jones’s request
for an evidentiary hearing, yet found that Jones (1) "failed to produce
any information favorable to [him] within the knowledge of Ms. Hill
which should have been elicited [on] cross-examination" and (2)
"failed to show" that Foy was laboring under a conflict of interest.
                             JONES v. POLK                            21
J.A. 429-30. The court then held that Jones did not prove ineffective
assistance of counsel under the standard in Strickland v. Washington,
466 U.S. 668, 687 (1984) (holding that an ineffective assistance of
counsel claim is established by showing "[1] that counsel’s perfor-
mance was deficient" and "[2] that the deficient performance preju-
diced the defense"). The North Carolina Supreme Court denied
Jones’s petition for a writ of certiorari.

                                   II.

   The MAR court reached its decision without applying Cuyler v.
Sullivan, 446 U.S. 335 (1980), which sets forth the standard for deter-
mining ineffective assistance in a conflict of interest situation. As the
majority states: "Under Cuyler, prejudice is presumed, and a peti-
tioner is entitled to relief, if he shows that his counsel labored (1)
under an actual conflict of interest that (2) adversely affected the rep-
resentation." Ante at 14 (citing Cuyler, 446 U.S. at 350). A lawyer
labors under an actual conflict with his client when "their interests
diverge with respect to a material factual or legal issue or to a course
of action." Gilbert v. Moore, 134 F.3d 642, 652 (4th Cir. 1998) (en
banc) (internal quotation marks and alteration omitted).

                                   A.

   Jones has shown that Foy had an actual conflict of interest.
"[C]ourts have generally adopted a prima facie prophylactic rule
which prohibits attorneys from simultaneously representing clients
with adverse interests, even in unrelated matters." Marc I. Steinberg
& Timothy U. Sharpe, Attorney Conflicts of Interest: The Need for a
Coherent Framework, 66 Notre Dame L. Rev. 1, 3 (1990) (emphasis
added). The Model Rules of Professional Conduct reflect this
approach and provide that "[a] lawyer shall not represent a client if
the representation involves a concurrent conflict of interest . . .
[unless, among other things,] each affected client gives informed con-
sent, confirmed in writing." Model Rules of Prof’l Conduct R. 1.7(b)
(2003). Foy was obligated to do his best to defend Jones against the
charge of murder, yet Foy needed to remain loyal to and maintain
good relations with Hill, who was also his client, albeit in another
case. This was an intolerable situation because it was against Foy’s
interest to conduct a rigorous cross-examination of Hill, and it was
22                           JONES v. POLK
against Hill’s interest to have her veracity as a witness discredited.
Jones, on the other hand, was entitled to a lawyer who could decide
how to cross-examine Hill without worrying about whether she would
be offended. Foy, in short, was "actively represent[ing] conflicting
interests." Mickens v. Taylor, 535 U.S. 162, 175 (2002) (quoting
Cuyler, 446 U.S. at 350).

                                   B.

   Jones contends that he has also shown that Foy’s conflict adversely
affected his cross-examination of Hill. Foy admits, in his affidavit,
that (1) he believed his attorney-client relationship with Hill "would
enable [him] to . . . bring out evidence favorable to Mr. Jones" when
he cross-examined Hill; (2) before Hill testified, he had "the opportu-
nity to discuss with [her] the events which she had witnessed;" (3) he
was "shocked" and "completely taken aback," however, when Hill
testified on direct that Jones "walked way [from the killing] like he
shot a dog;" and (4) "[t]his was so unexpected [by Foy], based on [his
prior] conversations with Ms. Hill" that it "affected the scope of [his]
cross examination." J.A. 417-18; see also J.A. 20. These statements
by Foy are undisputed. It is also undisputed that Foy did not attack
Hill’s credibility or attempt to impeach her with her prior statements.
According to Jones, this demonstrates that Hill’s pretrial conversa-
tions with Foy were inconsistent with her trial testimony and that this
inconsistency affected Foy’s cross-examination. Foy’s affidavit sup-
ports the reasonable inference that he was shocked because Hill’s
statements were inconsistent and that Foy did not confront her with
the inconsistencies because she was also his client. But, as the major-
ity notes, Foy has not disclosed the content of his pretrial conversa-
tions with Hill, and he has not explicitly stated that Hill’s statements
were inconsistent. Ante at 18. Thus, it is also possible to infer that the
content of Hill’s direct testimony, apart from any previous conversa-
tions between Foy and Hill, is what affected Foy’s decision to limit
cross-examination. Because the present record could support either of
these competing inferences, Jones has not established that Foy’s con-
flict adversely affected his performance. This brings me to the issue
of a hearing and my disagreement with the majority.

  The MAR court failed to apply Cuyler and in the process denied
Jones’s request for an evidentiary hearing, which would have been
                             JONES v. POLK                            23
necessary for the proper application of Cuyler. The district court also
denied Jones’s request for a hearing. Jones’s claim is that after Hill
testified on direct that he had "walked away like he shot a dog," Foy
declined to attack her credibility out of divided loyalty. Jones has
established that he is entitled to an evidentiary hearing on this claim.
First, he has satisfied Townsend v. Sain, 372 U.S. 293, 313 (1963):
"the material facts were not adequately developed at the state-court
hearing" because the MAR court denied Jones an evidentiary hearing.
Second, although the majority disagrees, Jones has gone far enough
in alleging "facts that, if true, would entitle him to relief." Fullwood
v. Lee, 290 F.3d 663, 681 (4th Cir. 2002) (citation omitted).

   The majority holds that "absent factual allegations — not mere
inferences — that Hill made inconsistent statements to Foy with
which he could have impeached her, Jones is not entitled to an evi-
dentiary hearing." Ante at 18. In other words, an evidentiary hearing
is not required when some allegations stating the claim are based on
inference (or inferential facts). This, I respectfully suggest, cannot be
the rule. See Black’s Law Dictionary 629 (8th ed. 1999) (defining "in-
ferential fact" as "[a] fact established by conclusion drawn from other
evidence rather than from direct testimony or evidence; a fact derived
logically from other facts"). The majority acknowledges that Foy
admits in his affidavit that his pretrial conversations with Hill were
the basis for his shock and surprise when he heard her testimony. The
direct declarations in Foy’s affidavit thus allow the further allegation,
based on reasonable inference, that certain of Hill’s prior statements
were inconsistent with her trial testimony that Jones "walked away
like he shot a dog." This allegation, if true, would show that Foy’s
conflict of interest had an adverse effect on his performance at trial,
that is, the conflict prevented him from attacking Hill’s credibility.
But the majority denies a hearing because this allegation is based on
an inference drawn from facts stated in Foy’s affidavit. The effect of
this decision is that a petitioner cannot obtain a hearing unless he
already has direct factual support for each allegation he wishes to
prove at the hearing. I am not aware of any case that supports this
conclusion. In fact, courts have consistently held that when the facts
available reasonably support competing inferences, a factual dispute
exists and an evidentiary hearing is required to resolve it. See, e.g.,
Siripongs v. Calderon, 35 F.3d 1308, 1318 (9th Cir. 1994) ("[The
Petitioner] is not entitled to an evidentiary hearing merely because he
24                           JONES v. POLK
suggests a basis for bias, he must raise at least an inference of preju-
dice."); Porter v. Wainwright, 805 F.2d 930, 935 (11th Cir. 1986)
("[T]here are conflicting inferences that must be resolved in an evi-
dentiary hearing."). This approach makes sense because the very pur-
pose of an evidentiary hearing is to resolve factual disputes that arise
when affidavits or other proffered evidence reasonably support com-
peting conclusions.

   The majority also contends that Jones is not entitled to a hearing
because he "presents only conclusory and speculative allegations as
support for his [hearing] request." Ante at 19. I agree that conclusory
and speculative allegations do not trigger the right to a hearing, but
Jones’s allegations are not conclusory or speculative; they are sup-
ported either directly by Foy’s affidavit or by reasonable inferences
that can be drawn from the affidavit. They are not at all like the
habeas petitioner’s allegations in Enoch v. Gramley, 70 F.3d 1490
(7th Cir. 1995), a case relied on by the majority. The petitioner in
Enoch proffered no evidence whatsoever about how his defense law-
yer’s representation of a prosecution witness in an unrelated matter
four years earlier might have adversely affected him. The court con-
cluded that an evidentiary hearing was unnecessary because the peti-
tioner had not alleged that his lawyer had "learned particular
information from his representation of [the former client] that was rel-
evant to [the petitioner’s] case." Id. at 1497. Because Foy has already
admitted in his affidavit that Hill discussed with him "the events she
had witnessed" regarding Jones’s case, J.A. 418, Jones has met
Enoch’s standard for an evidentiary hearing. Enoch therefore does not
support the denial of a hearing in this case. Moreover, Enoch involved
an instance of successive representation where it is more difficult to
establish a conflict than it is in the case of concurrent representation.
Enoch, 70 F.3d at 1496.

   Even though Jones has not alleged the precise content of Hill’s pre-
trial statements to Foy, Jones "has certainly put forth all someone in
his position could without the benefit of an evidentiary hearing." Hall
v. United States, 371 F.3d 969, 975 (7th Cir. 2004). Without a hearing
in the MAR court, Jones did not have the means to compel Foy to
reveal the details of his relevant conversations with his other client,
Hill, because North Carolina’s postconviction procedure does not pro-
vide for compulsory process unless an evidentiary hearing is granted.
                             JONES v. POLK                             25
See N.C. Gen. Stat. § 15A-1411 et seq. In any event, the factual sup-
port Jones was able to muster for his allegations is impressive. We
cannot expect Foy to have volunteered in his affidavit "that Hill’s trial
testimony was inconsistent with prior statements she had made to
[him]" or "that Foy’s representation of and concern for Hill were the
reason he did not cross-examine her more rigorously." See ante at 17-
18. (If Foy had made those statements, a hearing would not be neces-
sary; Jones would be entitled to immediate relief on the merits.) The
natural reluctance of defense trial counsel to cooperate with habeas
counsel in an ineffective assistance claim is well known. Trial counsel
is understandably hesitant to "help[ ] a former client publicly criticize
his reputation;" indeed, a successful claim may draw the attention of
the disciplinary body that polices lawyer conduct. Meredith J. Dun-
can, The (So-Called) Liability of Criminal Defense Attorneys: A Sys-
tem in Need of Reform, 2002 B.Y.U. L. Rev. 1, 27-28 (2002). This
problem is particularly acute in Cuyler claims because it may be nec-
essary to question the lawyer to determine how a particular conflict
affected his representation. Often, the only way to get the full story
is through an evidentiary hearing where the lawyer is subpoenaed to
testify.

   A lawyer’s concurrent representation of a defendant and a key
prosecution witness in a criminal case can present a serious conflict
of interest, even though the lawyer is representing the witness in an
unrelated case. If the conflict of interest adversely affects the lawyer’s
performance by limiting his cross-examination to avoid impeaching
his witness-client, the defendant has been denied his Sixth Amend-
ment right to counsel under Cuyler. When a defendant (or petitioner)
like Jones has alleged such an adverse effect based on all the facts he
can reasonably obtain without an evidentiary hearing, and the allega-
tions of inferential fact cannot be resolved without examining addi-
tional evidence, he is entitled to the hearing. See Porter, 805 F.2d at
935. Jones has more than met this standard, and he should be granted
a hearing.